COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-15-00218-CR


VENTURA RUIZ                                                      APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE


                                     ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. F-2013-0735-C

                                    ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                     ----------

      We have considered appellant Ventura Ruiz’s “Motion To Dismiss Appeal,”

which complies with rule 42.2(a). Tex. R. App. P. 42.2(a). No decision of this

court having been delivered before we received this motion, we grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
                                          PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 1, 2015




                              2